Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Reasons for Allowance

Claims 1-15 are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,
As per claim 1, A processor-implemented neural network method comprising: determining, using a neural network, a feature vector based on a training image of a first class among a plurality of classes; determining, using the neural network, plural feature angles between the feature vector and class vectors of other classes among the plurality of classes; determining a margin based on a class angle between a first class vector of the first class and a second class vector of a second class, among the class vectors, and a feature angle between the feature vector and the first class vector; determining a loss value using a loss function including an angle with the margin applied to the feature angle and the plural feature angles; and training the neural network by updating, based on the loss value, either one or both of one or more parameters of the neural network and one or more of the class vectors.  

As per claim 10, A processor-implemented neural network method comprising: determining, using a trained neural network, an input feature vector based on an input image of a user; comparing the input feature vector to an enrolled feature vector of an enrolled image a margin is determined based on a class angle between a first class vector of the first class and a second class vector of a second class, among the class vectors, and a feature angle between the feature vector and the first class vector, and the neural network is trained by updating either one or both of one or more parameters of the neural network and one or more of the class vectors based on a loss value determined using a loss function including an angle with the margin applied to the feature angle and the plural feature angles. 

As per claim 13, A processor-implemented neural network method comprising: determining, using a trained first neural network, an intermediate input feature vector and a final input feature vector based on an input image of a user; and determining, using a trained second neural network, a confidence of the input image based on the intermediate input feature vector and the final input feature vector, wherein an intermediate training feature vector and a final training feature vector are determined, using the first neural network, based on a training image of a first class among a plurality of classes, plural feature angles between the final training feature vector and class vectors of other classes among the plurality of classes are determined using the first neural network, a margin is determined based on a class angle between a first class vector of the first class and a second class vector of a second class, among the class vectors, and a feature angle between the final feature vector and the first class vector, a confidence of the training image is determined, using the second neural network, based on the margin, the intermediate training feature vector, and one or more of the class vectors, and the first neural network and the second neural network are trained based on a loss value determined using a loss function including an angle with the margin applied to the feature angle and the plural feature angles.  


As per claim 14, A processor-implemented neural network method comprising: determining, using a neural network, a feature vector of a training image of a first class among classes; determining, using the neural network, a feature angle between the feature vector and a first class vector of the first class; determining a class angle between the first class vector and a second class vector of a second class; determining a margin based on a ratio of a difference between the class angle and the feature angle to the class angle; determining a loss value based on the feature angle and the margin; and training the neural network by updating, based on the loss value, one or more of the class vectors. 


As per claim 15, A neural network apparatus comprising: one or more processors configured to: determine, using a trained neural network, an input feature vector based on an input image of a user; compare the input feature vector to an enrolled feature vector of an enrolled image determined using the trained neural network; and authenticate the user based on a result of the comparing, wherein a feature vector is determined, using the neural network, based on a training image of a first class among a plurality of classes, plural feature angles between the feature vector and class vectors of other classes among the plurality of classes are determined using the neural network, a margin is determined based on a class angle between a first class vector of the first class and a second class vector of a second class, among the class vectors, and a feature angle between the feature vector and the first class vector, and the neural network is trained by updating either one or both of one or more parameters of the neural network and one or more of the class vectors based on a loss value determined using a loss function including an angle with the margin applied to the feature angle and the plural feature angles.   


Regarding Claim 1: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 12/23/2021 regarding Weiyang Liu ( NPL Doc. : “SphereFace: Deep Hypersphere Embedding for Face Recognition” – July 2017, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 212-220) in view of LI et al.( USPUB 20200342214)  not teaching the following limitations for claim 1 " determining a margin based on a class angle between a first class vector of the first class and a second class vector of a second class, among the class vectors, and a feature angle between the feature vector and the first class vector; determining a loss value using a loss function including an angle with the margin applied to the feature angle and the plural feature angles; and training the neural network by updating, based on the loss value, either one or both of one or more parameters of the neural network and one or more of the class vectors.  ” Therefore Examiner withdraws the 35 USC 103 rejection for claims 1 and depended claims 2-9 .

Regarding Claim 10: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 12/23/2021 regarding Weiyang Liu ( NPL Doc. : “SphereFace: Deep Hypersphere Embedding for Face Recognition” – July 2017, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 212-220) in view of LI et al.( USPUB 20200342214)  not teaching the following limitations for claim 10 " a margin is determined based on a class angle between a first class vector of the first class and a second class vector of a second class, among the class vectors, and a feature angle between the feature vector and the first class vector, and the neural network is trained by updating either one or both of one or more parameters of the neural network and one or more of the class vectors based on a loss value determined using a loss function including an angle with the margin applied to the feature angle and the plural feature angles. ” Therefore Examiner withdraws the 35 USC 103 rejection for claims 1 and depended claims 10 and 11-12 .



Regarding Claim 13: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 12/23/2021 regarding Weiyang Liu ( NPL Doc. : “SphereFace: Deep Hypersphere Embedding for Face Recognition” – July 2017, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 212-220) in view of LI et al.( USPUB 20200342214)  not teaching the following limitations for claim 13 " an intermediate input feature vector and a final input feature vector based on an input image of a user;… a confidence of the input image based on the intermediate input feature vector and the final input feature vector, wherein an intermediate training feature vector and a final training feature vector are determined, using the first neural network, based on a training image of a first class among a plurality of classes, plural feature angles between the final training feature vector and class vectors of other classes among the plurality of classes are determined using the first neural network, a margin is determined based on a class angle between a first class vector of the first class and a second class vector of a second class, among the class vectors, and a feature angle between the final feature vector and the first class vector, a confidence of the training image is determined, using the second neural network, based on the margin, the intermediate training feature vector, and one or more of the class vectors, and the first neural network and the second neural network are trained based on a loss value determined using a loss function including an angle with the margin applied to the feature angle and the plural feature angles.” Therefore Examiner withdraws the 35 USC 103 rejection for claims 1 and depended claims 10 and 11-12 .

Regarding Claim 14: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 12/23/2021 regarding Weiyang Liu ( NPL Doc. : “SphereFace: Deep Hypersphere Embedding for Face Recognition” – July 2017, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 212-220) in view of LI et al.( USPUB 20200342214)  not teaching the following limitations for claim 14 " determining a class angle between the first class vector and a second class vector of a second class; determining a margin based on a ratio of a difference between the class angle and the feature angle to the class angle; determining a loss value based on the feature angle and the margin; and training the neural network by updating, based on the loss value, one or more of the class vectors. ” Therefore Examiner withdraws the 35 USC 103 rejection for claim 14.

Regarding Claim 15: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 12/23/2021 regarding Weiyang Liu ( NPL Doc. : “SphereFace: Deep Hypersphere Embedding for Face Recognition” – July 2017, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 212-220) in view of LI et al.( USPUB 20200342214)  not teaching the following limitations for claim 15 " a margin is determined based on a class angle between a first class vector of the first class and a second class vector of a second class, among the class vectors, and a feature angle between the feature vector and the first class vector, and the neural network is trained by updating either one or both of one or more parameters of the neural network and one or more of the class vectors based on a loss value determined using a loss function including an angle with the margin applied to the feature angle and the plural feature angles. ” Therefore Examiner withdraws the 35 USC 103 rejection for claim 15.

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637